GRIFFITH, Circuit Judge.
This is a special motion, and requires notice. Has Hr. Rawle had notice?
Ingersoll: He has not; but he will not except on that account. I will answer for that; if he objects, the order shall be vacated.
CURIA: Take your order; it is perfectly reasonable. The whole proceeding in these cases, as applied to the state of things in this court, is dilatory, nugatory, and expensive: it must be altered.
The commission was immediately made out, and returned non est The court then appointed a serjeant-at-arms, and directed him to go in quest of the defendant. The serjeant not being able to find him, returned to the court, that the defendant eluded his search: whereupon a sequestration was ordered.
Ingersoll, on producing the bill, moved to have the cause set down fo£ a hearing; which was done. And upon his further motion, it was ordered that the plaintiff’s bill be taken pro confesso, and that a decree be entered accordingly; with leave, nevertheless, to the defendant to move, at the next sessions of the court, to set it aside upon filing an answer: and that proof of the service of this order, made before any magistrate of the North Western Territory, should be held sufficient